PER CURIAM.
On March 2, 1899, an order of injunction was issued by this Court in a cause pending herein on appeal from the District Court of the Second Judicial District, entitled “Boston & Montana Consolidated Copper & Silver Mining Company, a Corporation, v. Montana Ore Purchasing-Company, Chile Gold Mining Company, and Johnstown Mining Company, Corporations,” to restrain these defendants, pending the appeal, from mining and extracting any ores from certain parts of the Pennsylvania lode claim, situate in Silver Bow county, Montana. This order was served upon the said defendants and their officers and foremen on the same day. It. was made under the provisions of Section 23, Code of Civil Procedure, and Rule XVI of this Court. On March 6th. thereafter it was made to appear to this Court by the affidavits of L. O. Evans, Esq., one of the attorneys for the plain*353tiff in said action, and Lee Hayes, the civil engineer of plaintiff, that on March 4th, notwithstanding the order so issued by this Court, the said defendants, with a large force of men, were engaged in mining and extracting ores and removing them from the said mining ground. Thereupon this Court issued an order, directed to the defendants, and to F. Augustus Heinze, Carlos Warfield and E. L. Whitmore, defendants’ agents, to be and appear before this Court on March 8, 1899, to show cause why they should not be attached and punished for failing and refusing to obey the said order. On March 8th all these parties appeared, except F. Augustus Heinze, who was at that time ill. All filed affidavits denying any violation of the order of March 2d. Thereupon proof was heard by the Court. After argument of counsel, the matter was submitted; and after consideration of the proof, on March 9th, the Court was of the opinion that the defendant Montana Ore Purchasing Company, and Arthur P. Heinze, its secretary, who answered in his own behalf and also for the company, were guilty of disobedience of the order, and fixed their punishment at a fine of §500 for the defendant corporation, and §250 for A. P. Heinze, and committed the said A. P. Heinze to the jail of Lewis and Clarke county until these fines should be paid. It was also ordered that A. P. Heinze and John MacGinniss, and all the officers of the Montana Ore Purchasing Company, except F. Augustus Heinze, its president, be committed to the jail of Lewis and Clarke county until they should satisfy the Court that the said company had compli d with the order of March 2d. The Johnstown Mining Company, the Chile Gold Mining Company, Carlos Warfield and E. L. Whitmore were adjudged not guilty of contempt, and Avere discharged. Thereafter, upon the same day, it being-made to appear to the Court that the fines so imposed upon the Montana Ore Purchasing Con pany and A. P. Heinze had been paid to the Clerk of this Court, and that the said company Avas obeying the order of Morch 2d, and gave assurance that it would continue to do so, it was adjudged that the said company and its officers aforesaid had purged themselves, and *354that they be discharged. The hearing of F. Augustas Heinze was continued until such time as he should be able to attend in person.
The clerk was ordered to pay the costs of this proceeding out of the moneys paid into his hands as aforesaid, and then cover the balance left in his hands into the state treasury.
Thereafter, on March 25th, F. Augustus Heinze having appeared before the Court in obedience to an order theretofore made, fixing his hearing for that day, proof was heard; and, upon consideration, the Court being of the opinion that sufficient punishment had already been imposed upon the Montana Ore Purchasing Company and its officers for the violation of the order complained of, and to secure future obedience thereto, it was so adjudged, and the said F. Augustus Heinze was ordered discharged.